On the 28th day of April, 1934, plaintiff filed a proceeding against the county election board of Comanche county, Okla., seeking a writ of mandamus to declare him the holder of an office as councilman of the city council of the city of Lawton, in one of the several wards of that city. We are of the opinion that this proceeding must be dismissed under the rule announced in Edwards v. Welch, 29 Okla. 335, 116 P. 791; Hudson v. Moore,169 Okla. 12, 35 P.2d 886; Revard v. Givens, 139 Okla. 60,281 P. 233. In Hudson v. Moore, supra, it is said:
"When the question presented by an appeal has become moot, the appeal will be dismissed."
Therein it is pointed out that the term of office actually involved in the proceeding ended in 1933, and that when the term of office had expired the office was properly filled at the biennial city election in the spring of 1933.
Under the holdings of the above cases, if, as a matter of law, the writ should have originally been granted, the term of plaintiff expired in the spring of 1936.
The appeal is therefore dismissed.
OSBORN, C. J., BAYLESS, V. C. J., and PHELPS, GIBSON, and HURST, JJ., concur.